     Case 1:18-cv-01404-AWI-BAM Document 76 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANDREW HOWELL, on behalf of himself               Case No. 1:18-cv-01404-AWI-BAM
      and on behalf of all other similarly situated
12    individuals,                                      ORDER GRANTING PLAINTIFF’S
                                                        INITIAL EX PARTE APPLICATION TO
13                       Plaintiff,                     AMEND SCHEDULING ORDER TO
                                                        EXTEND APRIL 30, 2021 NON-EXPERT
14           v.                                         DISCOVERY CUTOFF
15    LEPRINO FOODS COMPANY, et al.,                    (Doc. No. 75)
16                       Defendants.
17

18          On April 21, 2021, Plaintiff Andrew Howell (“Plaintiff”) simultaneously filed an initial ex
19   parte application to amend the scheduling order to extend the April 30, 2021 non-expert discovery
20   cutoff and a notice of motion and motion to compel Rule 30(B)(6) deposition. (Doc. Nos. 74, 75.)

21   Plaintiffs argue that an extension of the non-expert discovery cutoff is required to resolve a

22   dispute regarding a Rule 30(B)(6) deposition. (Doc. No. 75.)

23          On April 22, 2021, while the parties were involved in a status conference for a separate

24   case, the ex parte application in this matter was discussed. Counsel Kitty Szeto and Ryan Crist

25   appeared by Zoom video conference on behalf of Plaintiff Andrew Howell. Counsel Lisa Pooley

26   appeared by Zoom video conference on behalf of Defendants Leprino Foods Company and

27   Leprino Foods Dairy Products Company. Defendants did not oppose a limited extension of the

28
                                                        1
     Case 1:18-cv-01404-AWI-BAM Document 76 Filed 04/22/21 Page 2 of 2


 1   non-expert discovery deadline for the sole purpose of resolving issues involving the Rule
 2   30(B)(6) deposition.
 3          Having considered the arguments of the parties, the Court HEREBY GRANTS Plaintiff’s
 4   ex parte application to amend the scheduling order to extend the April 30, 2021 non-expert

 5   discovery deadline. The non-expert discovery deadline is extended to May 31, 2021 for the sole

 6   purpose of resolving the dispute regarding the Rule 30(B)(6) deposition and conducting the

 7   deposition, as necessary.

 8

 9   IT IS SO ORDERED.

10
        Dated:     April 22, 2021                            /s/ Barbara   A. McAuliffe           _
11                                                    UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
